*426Opinión disidente emitida por el
Juez Presidente Señor Hernández Denton.
Disentimos de la opinión en reconsideración que emite este Tribunal hoy, por entender que es contraria al Derecho vigente. Específicamente, una mayoría de este Foro inter-preta de forma incorrecta el Art. 29 de la Ley Núm. 355 de 22 de diciembre de 1999, conocida como la Ley Uniforme de Rótulos y Anuncios de Puerto Rico de 1999 (Ley Núm. 355), 9 L.P.R.A. sec. 56b, y como consecuencia, le impide a una persona utilizar el recurso de injunction estatutario estable-cido en el Art. 28 de la Ley Núm. 76 de 24 de jimio de 1975 (Art. 28), conocida como la Ley Orgánica de la Administra-ción de Reglamentos y Permisos (A.R.Pe.), 23 L.P.R.A. sec. 72. A nuestro juicio, esta decisión soslaya la letra clara de estas disposiciones de ley, por lo que discrepamos del dicta-men del Tribunal y reafirmamos el criterio expresado en la Sentencia de 6 de marzo de 2009 que hoy se reconsidera.
I
CBS Outdoor presentó una demanda de injunction esta-tutario al amparo del Art. 28 de la Ley Orgánica de A.R.Pe., supra, contra Billboard One, el Sr. Waldemar Fer-nández, Caribbean Billboard Corporation y otros. En sín-tesis, alegó que los demandados operaban tableros de anuncios sin los permisos correspondientes expedidos por A.R.Pe. En específico, CBS Outdoor adujo que los deman-dados violaban el Art. 17 de la Ley Orgánica de A.R.Pe., 23 L.P.R.A. sec. 71p; la Sec. 3.02 del Reglamento de Zonifica-ción de Puerto Rico, Reglamento de Planificación Núm. 4 de 5 de noviembre de 2000; el Art. 23(a) de la Ley Núm. 355 (9 L.P.R.A. sec. 54(a)) y la Sec. 7.01(1) del Código Uniforme de Rótulos y Anuncios de Puerto Rico, Orden Admi-nistrativa ARPE-2000-6, Reglamento Núm. 6237 de la Ad-*427ministración de Reglamentos y Permisos de 13 de noviembre de 2000.
No obstante, el foro primario desestimó la demanda fun-damentándose en la doctrina de jurisdicción primaria con-currente y señaló que la controversia de autos requería el conocimiento especializado de A.R.Pe. Insatisfecho, CBS Outdoor acudió ante el Tribunal de Apelaciones, el cual con-firmó al Tribunal de Primera Instancia. En su sentencia, el foro apelativo intermedio concluyó, además, que la mera presentación de una solicitud de permiso o anteproyecto de variación, al amparo de la Ley Núm. 355 y el Reglamento Núm. 6237, supra, es suficiente para impedir que A.R.Pe. imponga multas y paralice cualquier trámite judicial que se haya iniciado, tanto por la agencia administrativa como por cualquier persona particular. En este caso, los demandados habían reabierto un proceso de solicitud de permiso ante A.R.Pe. y habían presentado las variaciones correspondien-tes para los rótulos en controversia.
Inconforme con la decisión del Tribunal de Apelaciones, CBS Outdoor acudió ante nos y sostuvo que los foros infe-riores habían errado al desestimar su demanda de injunction. El 6 de marzo de 2009 emitimos una Sentencia en la que acogimos sus planteamientos y revocamos el dic-tamen del foro apelativo intermedio por entender que no aplicaba la doctrina de jurisdicción primaria concurrente. No obstante, mediante la opinión en reconsideración que hoy se emite, se deja sin efecto nuestra decisión anterior y se confirma en parte la sentencia recurrida para pautar una norma que contraviene el texto claro e inequívoco de las disposiciones aplicables a la controversia de autos. Por entender que tal proceder es errado, discrepamos.
II
En primer lugar, ha sido norma reiterada de este Tribunal que, siguiendo lo establecido en nuestro Código Civil,
*428cuando la ley es clara y libre de toda ambigüedad, su letra no debe ser menospreciada con el pretexto de cumplir su espíritu. 31 L.P.R.A. sec. 14; Atlantic Pipe Corp. v. F.S.E., 132 D.P.R. 1026, 1030 (1993). Asimismo, cuando el legisla-dor se ha manifestado en un lenguaje claro e inequívoco, el texto de la ley es la expresión por excelencia de la intención legislativa. Rojas v. Méndez & Co., Inc., 115 D.P.R. 50, 54 (1984). Por tal razón, hemos decidido que, en aras de la liberalidad, no podemos ir más allá de la ley. Rivera Coll v. Tribunal Superior, 103 D.P.R. 325, 331 (1975).
Con estos preceptos en mente, analizaremos el texto del Art. 29 de la Ley Núm. 355 para dilucidar si éste es claro e inequívoco respecto a la controversia de autos. El precepto dispone:
ARPE podrá imponer a cualquier persona que infringiere las disposiciones de este capítulo una multa de conformidad con el Reglamento de Multas Administrativas de ARPE. Tam-bién podrá instar cualquier acción legal adecuada para im-plantar y fiscalizar las disposiciones de este capítulo.
ARPE notificará al dueño del rótulo o anuncio ilegal y al dueño u ocupante del predio donde esté ubicado el mismo, de su intención de imponer multas por violaciones a las disposi-ciones de este capítulo y concederá un término de diez (10) días para que se corrija la violación a la misma, antes de im-poner las mismas.
Para los fines de esta sección, el conformar el rótulo o anun-cio a lo exigido por ARPE o presentar el correspondiente ante-proyecto en caso de solicitarse una variación; o presentar una solicitud de permiso de instalación del rótulo o anuncio afec-tado por la notificación será suficiente para detener el proceso de imposición de multas o paralizar el trámite de cualquier acción legal presentada. 9 L.P.R.A. sec. 56b. (Énfasis suplido.)
Según se desprende del artículo citado, es evidente que el legislador facultó a A.R.Pe. para imponer multas a aquellas personas que infrinjan las disposiciones de la Ley Núm. 355. Además, en el primer párrafo se establece claramente que A.R.Pe. podrá presentar cualquier acción legal adecuada para implantar y fiscalizar las disposiciones de la ley.
*429No obstante, el tercer párrafo señala que, para los fines de este artículo, conformar el rótulo anuncio a lo exigido por A.R.Pe., presentar un anteproyecto si se está solici-tando una variación, o una solicitud de permiso de instala-ción del rótulo o anuncio, será suficiente para detener ese proceso de imposición de multas o paralizar el trámite de cualquier acción legal presentada. Por lo tanto, lo dis-puesto en este párrafo sólo tiene tangencia con el proceso de imposición de multas o acciones legales llevadas a cabo por A.R.Pe. contra un infractor de la Ley Núm. 355.
Así pues, la letra de la ley es clara al limitar lo dis-puesto en el tercer párrafo exclusivamente al proceso de imposición de multas o acciones legales presentadas por A.R.Pe. Por tal razón, nos sorprende que una mayoría de este Tribunal entienda que, en términos de la hermenéu-tica jurídica, se deba acudir a la presunta finalidad de la Ley Núm. 355 para comprender a qué se refería el legisla-dor cuando expresó “cualquier acción legal presentada” en el tercer párrafo del Art. 29. Nos parece que el texto es inequívoco al circunscribir la paralización de las acciones legales sólo a aquellas presentadas por A.R.Pe. con el pro-pósito de implantar o fiscalizar las disposiciones de la Ley Núm. 355, tal como lo menciona el primer párrafo del artículo. Por ende, una interpretación de este artículo no requiere una exégesis de la finalidad misma de toda la Ley Núm. 355 ni exige escudriñar más allá de su texto para aprehender la intención del legislador, pues ésta se des-prende inequívocamente de la letra clara de la ley.
Por otro lado, el Art. 28 de la Ley Orgánica de A.R.Pe., supra, establece un mecanismo estatutario, especial y su-mario, limitado a la obtención de órdenes para la paraliza-ción inmediata, provisional o permanente de usos contrarios a la ley. A.R.Pe. u. Rodríguez, 127 D.P.R. 793 (1991). Al igual que el injunction tradicional, la eficacia del remedio des-cansa en su naturaleza sumaria y en su pronta ejecución. Plaza Las Américas v. N & H, 166 D.P.R. 631 (2005).
*430El artículo establece el derecho de toda persona para acu-dir directamente al foro judicial, en preterición del procedi-miento administrativo, e instar una reclamación dirigida a evitar estorbos a la propiedad. Para solicitar este remedio es necesario que una persona legitimada traiga a la considera-ción del tribunal que existe una ley o un reglamento que regula cierto uso o actividad, y que la persona o personas demandadas se encuentran realizando un uso o una activi-dad en violación a esa ley o ese reglamento. A.R.Pe. v. Rivera, 159 D.P.R. 429 (2003).
En el caso de autos, CBS Outdoor acudió al foro judicial mediante este mecanismo en busca de una orden que detu-viera la utilización de varios tableros de anuncios que no contaban con los permisos correspondientes expedidos por A.R.Pe. Asimismo, señaló la comisión de varias violaciones de leyes y reglamentos. Sin embargo, la Opinión del Tribunal pauta que, independientemente de los méritos de la so-licitud de injunction presentada por cualquier persona al amparo del Art. 28, la presentación de una solicitud de per-misos o anteproyecto por parte del demandado que utiliza un rótulo sin los permisos requeridos paraliza de por sí cual-quier acción legal presentada por una persona particular. Es decir, que se aplica lo dispuesto en el Art. 29 de la Ley Núm. 355 para prohibir una acción legal al amparo del Art. 28.
Según aclaramos, la disposición del Art. 29 de la Ley Núm. 355, el cual este Tribunal interpreta acomodaticia-mente para pautar la norma dicha, sólo le aplica a los pro-cedimientos o las acciones legales incoadas por A.R.Pe. En este caso, CBS Outdoor presentó un recurso de injunction estatutario precisamente para detener el uso ilegal de va-rios tableros de anuncios. Sin embargo, la opinión que emite hoy este Tribunal contraviene lo establecido por el legislador en el Art. 29, para equiparar a una persona particular con A.R.Pe., amparándose en una supuesta inter-pretación holística de la Ley Núm. 355 y su propósito.
*431Al proceder de esta manera no sólo se actúa al margen de la ley, con el pretexto de la presunta intención del legis-lador, sino que se le priva a una persona de ejercer un recurso de injunction cuando es evidente que los demanda-dos no tenían los permisos correspondientes para manejar los tableros en controversia. Más aún, las violaciones de ley y reglamentos no se circunscriben meramente a las dis-posiciones de la Ley Núm. 355, sino a los otros estatutos y reglamentos alegados en la demanda. Por lo tanto, a partir del dictamen que se emite hoy, se le prohíbe a una persona particular denunciar ante el foro judicial una violación a lo dispuesto en la Ley Núm. 355, o sobre cualquier ley que tenga que ver con el uso debido y legítimo de los tableros en controversia. Al así hacerlo, se quiebra la finalidad misma del recurso de injunction contemplado en el Art. 28 y, a su vez, se avala la continuación de un acto revestido de ilegalidad. Tal curso de acción es una injusticia para quie-nes manejan este tipo de negocio con los debidos permisos otorgados por A.R.Pe. y que hoy quedan privados de un mecanismo legal para detener un uso ilegal de tableros y rótulos.
III
Por todo lo expuesto, disentimos del criterio mayoritario por ser contrario al texto claro e inequívoco del Art. 29 de la Ley Núm. 533, supra. Como expresamos, este artículo aplica sólo a las acciones legales promovidas por A.R.Pe. En este caso, por el contrario, es CBS Outdoor quien pre-sentó el recurso de injunction estatutario al amparo del Art. 28 de la Ley Orgánica de A.R.Pe., supra. Por lo tanto, no procedía la desestimación de la demanda de injunction por la mera presentación de una solicitud del permiso o anteproyecto de variación por parte de los demandados. Tal proceder, sin duda alguna, nos obliga a disentir.